NUMBER 13-06-195-CV
 
                             COURT OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG  
 
 
IN RE: SUSSER PETROLEUM COMPANY,
L.P.
 
On Petition for Writ of Mandamus
and 
Motion for Emergency Temporary
Relief
 
 
                               MEMORANDUM
OPINION                                    
 
       Before Chief
Justice Valdez and Justices Rodriguez and Castillo
                                 Memorandum
Opinion Per Curiam
 




On
April 26, 2006, relator, Susser Petroleum Co., L.P. filed a petition for writ
of mandamus with this Court in which it alleges that on April 24, 2006, the
respondent, the Honorable Mario Ramirez, Presiding Judge of the 332nd Judicial
District Court, abused his discretion by ordering relator to produce discovery
materials protected by the trade secret privilege under Texas law.  Relator=s petition for writ of mandamus asks this Court to
order the respondent to vacate the April 24, 2006 order.  In addition, relator filed a motion for
emergency relief, asking this Court to order a stay of the April 24, 2006
order.  This Court stayed all proceedings
in the underlying action and requested a response from the real party in interest.  The real party in interest, Leo J. Leo, Jr.
d/b/a Leo=s No. 2, filed his response to the petition for writ
of mandamus on May 10, 2006.  The relator
filed a reply to real party in interest=s response on May 16, 2006.  On May 25, 2006 the real party in interest
filed a sur-response to relator=s petition for writ of mandamus.  
Having
examined and fully considered the petition for writ of mandamus, real party in
interest=s response, relator=s
reply to response, and real party in interest=s
sur-response, this Court denies the petition and lifts the stay granted on
relator=s emergency motion. 
The petition for writ of mandamus is hereby DENIED.  See Tex.
R. App. P. 52.8(a).
 
PER CURIAM
 
Memorandum Opinion
delivered and 
filed this the 26th day of
May, 2006.